Title: To George Washington from William Drayton, 23 November 1785
From: Drayton, William
To: Washington, George



Sir,
Charleston S.C. 23. Nov. 1785

As Chairman of the Committee of the South Carolina Society for promoting & improving Agriculture & other rural Concerns, I am directed to inform your Excellency, that you are unanimously elected the first honorary member of that Society.
This mark of their Respect the Society thought ⟨wa⟩s with peculiar Propriety due to the man, who by ⟨his⟩ gallantry & Conduct, as a Soldier, contributed so ⟨em⟩inently to stamp a Value

on the Labours of every ⟨A⟩merican Farmer; and who by his Skill and Industry ⟨in⟩ the Cultivation of his own Fields, has likewise distinguish’d himself as a Farmer.
It adds to the Satisfaction, which I feel in conveying to you these Sentiments of the Society, that it affords me at the same Time an opportunity of expressing the high Esteem & Regard, with which I have the Honour to be, Sir, Your most obedient & most humble Servant

Wm Drayton, C.J.

